Per Curiam.

Defendant in error moves to strike out the abstract of-the record, filed by the plaintiff in error, and dismiss the writ of error, on the ground that the abstract does not present the parts of the record to which reference is made in the assignment of errors. The abstract falls very far short of the requirements of our rule, but we cannot say that in *131respect of the objections specified in the motion it is an absolute failure. The plaintiff in error must abide the consequences of any want of necessary fullness in the abstract, because at the final hearing the court will not look outside of it, and no part of the record will be considered which it does not embrace.
The motion will be denied.

Denied.